Citation Nr: 1328551	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  05-36 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for headaches. 

2.  Entitlement to service connection for a right eye 
disability.  

3.  Entitlement to service connection for residuals of right 
pinna hematoma (claimed as a right ear disability). 

4.  Entitlement to an earlier effective date for a grant of 
service connection for bilateral hearing loss disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran and MH


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1963 to July 
1967. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision by a Department 
of Veterans Affairs (VA) Regional Office (RO).  The Veteran 
testified before the Board in September 2009.  The claims 
were previously before the Board in January 2011 and 
remanded for further development and adjudication.  In 
February 2012, the Board denied the claims.  The Veteran 
appealed these issues to the Court of Appeals for Veterans 
Claims (Court).  By Order dated May 2013, the Court vacated 
the Board's February 2012 denial with regard to these issues 
and remanded the matter to the Board for compliance with the 
instructions included in a Joint Motion for Remand (JMR).  

The Board notes that the February 2012 Board decision 
additionally denied entitlement to service connection for a 
skin disability.  This denial of service connection was not 
disturbed by the JMR or the Court Order, and that issue is 
not before the Board at this time.

The Board notes that the Veteran has recently appointed a 
new representative, and has submitted the appropriate VA 
Form 21-22a accordingly.  The Veteran's newly appointed 
representative has been identified under the appropriate 
heading above.

In February 2012, the Veteran filed a VA Form 21-4138 
seeking to reopen a claim for service connection for 
posttraumatic stress disorder, which was previously 
withdrawn in September 2009.  In February 2012, VA also 
received correspondence from the Veteran seeking to file a 
claim for a lung disease and asbestos exposure, and seeking 
to reopen a claim for service connection for heart disease 
(previously denied by August 2011 rating decision) and 
diabetes (previously denied by a January 2011 Board 
decision).  Additionally, in October 2012, the Veteran filed 
an application for Comprehensive Assistance for Family 
Caregiving.  In an April 2013 communication, the Veteran 
clarified that his April 2012 correspondence seeks to reopen 
a claim for a bilateral leg condition (previously denied by 
a January 2011 Board decision).  Although these issues have 
been raised by the record, they have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The JMR presents discussion of the need for additional 
development in this case. 

The JMR found, in part, that the Board's February 2012 
decision failed to ensure compliance with the VA's duty to 
assist.  The JMR discussed that during the September 2009 
hearing, the Veteran testified that as a result of his 
injuries to his eye and ear, he sought treatment at sick bay 
aboard the U.S.S. Midway, where he remained for 14 days 
before being discharged to duty.  The JMR notes that 
although the RO requested the Veteran's service medical 
records, the RO failed to request the Veteran's inpatient 
sick bay records.  The JMR provided that in order to obtain 
inpatient records, the RO must make a specific request for 
such records through a Personnel Information Exchange System 
(PIES) request, using Code C01.  See VA Adjudication 
Procedure Manual, M21-1 Manual Rewrite, part III., subpart 
iii, 2.D.23.a (M21-1MR III.iii.2.D.23.a).  The RO failed to 
do this.  As such, the JMR found that remand was necessary 
in order to obtain these records.  

Accordingly, the Board must now remand this matter for the 
RO to request the Veteran's in-service inpatient sick bay 
records to ensure compliance with the terms for the JMR. 

Additionally, the Board notes that the last VA treatment 
records from the Portland VA Medical Center (VAMC) are dated 
in April 2013.  Any ongoing VA medical treatment records 
must be obtained upon remand.  38 C.F.R. § 3.159(c)(2).

Finally, in January 2011, the Veteran filed a claim seeking 
entitlement to service connection for tinnitus and bilateral 
hearing loss.  In August 2011, the RO granted service 
connection for bilateral hearing loss and assigned a 30 
percent rating effective January 24, 2011.  In February 2012 
a notice of disagreement (NOD) was received disputing the 
effective date assigned.  It does not appear that a 
statement of the case (SOC) has been issued addressing the 
effective date claim.  The Court has held that, where the 
record contains a NOD as to an issue, but no SOC, the issue 
must be remanded to the RO to issue a SOC, and to provide 
the Veteran an opportunity to perfect the appeal.  Manlicon 
v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.	The RO must request the Veteran's 
complete in-service inpatient sick bay 
records from his time aboard the U.S.S. 
Midway by submitting a C01 PIES 
request.  The RO is directed to VA 
Adjudication Procedure Manual, M21-1 
Manual Rewrite, part III., subpart iii, 
2.D.23.a (M21-1MR III.iii.2.D.23.a) for 
guidance.  

2.	If additional records are obtained as a 
result of the action set forth in the 
preceding paragraph, then the Veteran 
should be scheduled for appropriate VA 
examinations as follows: 

a.	The Veteran should be scheduled 
for a VA examination to determine 
the nature and etiology of the 
claimed right eye disability, to 
include a scars examination.  It 
is imperative that the claims file 
be made available to the examiner 
for review in connection with the 
examination.  Any medically 
indicated special tests should be 
accomplished.  After reviewing the 
claims file and examining the 
Veteran, the examiner should opine 
whether it is at least as likely 
as not (a 50 percent or greater 
probability) that any current 
right eye disability is causally 
related to the Veteran's active 
service or any incident therein, 
to include the October 1965 injury 
to the forehead.  A rationale for 
the opinion should be furnished. 

b.	The Veteran should be scheduled 
for a VA examination to determine 
the nature and etiology of the 
claimed headache disability.  It 
is imperative that the claims file 
be made available to the examiner 
for review in connection with the 
examination.  Any medically 
indicated special tests should be 
accomplished.  After reviewing the 
claims file and examining the 
Veteran, the examiner should opine 
whether it is at least as likely 
as not (a 50 percent or greater 
probability) that any current 
headache disability is causally 
related to the Veteran's active 
service or any incident therein, 
to include the October 1965 injury 
to the forehead.  A rationale for 
the opinion should be furnished. 

c.	The Veteran should be scheduled 
for a VA examination to determine 
the nature and etiology of the 
claimed right ear disability, to 
include a scars examination.  It 
is imperative that the claims file 
be made available to the examiner 
for review in connection with the 
examination.  Any medically 
indicated special tests should be 
accomplished.  After reviewing the 
claims file and examining the 
Veteran, the examiner should opine 
whether it is at least as likely 
as not (a 50 percent or greater 
probability) that any current 
right ear disability is causally 
related to the Veteran's active 
service or any incident therein, 
to include the October 1965 
injury.  A rationale for the 
opinion should be furnished. 

3.	In the interest of avoiding future 
remand, the RO should then review the 
examination reports to ensure that the 
above questions have been clearly 
answered and a rationale furnished for 
all opinions.  If not, appropriate 
action should be taken to remedy any 
such deficiencies in the examination 
reports.

4.	The RO should issue a SOC addressing 
the matter of entitlement to an 
effective date earlier than January 24, 
2011 for the grant of service 
connection for bilateral hearing loss.  
The Veteran should be informed that he 
must file a timely and adequate 
substantive appeal in order to perfect 
his appeal of this issue to the Board.  
If a timely substantive appeal is 
received, then the case should be 
returned to the Board for appellate 
review.

5.	Following completion of the above, and 
any other necessary development, the 
issues on appeal should be 
readjudicated.  If the benefits sought 
on appeal are not granted, the Veteran 
and his representative should be 
provided with a supplemental statement 
of the case and afforded the 
appropriate opportunity to respond 
thereto.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration, if otherwise 
in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


